     Case 1:21-cv-00973-DAD-SKO Document 6 Filed 09/09/21 Page 1 of 1


 1

 2

 3

 4

 5

 6                                     UNITED STATES DISTRICT COURT

 7                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    THERESA BROOKE,                                   No. 1:21-cv-00973-NONE-SKO
10                        Plaintiff,
11             v.                                       ORDER DIRECTING THE CLERK OF THE
                                                        COURT TO CLOSE THE CASE
12    SHASTRIJI MANAGEMENT LLC dba
      HOLIDAY INN EXPRESS MADERA,                       (Doc. 5)
13
                          Defendant.
14

15

16
              On September 7, 2021, Plaintiff filed a Notice of Voluntary Dismissal with Prejudice, in
17
     which she notifies the Court of the dismissal of this action with prejudice. (Doc. 5.) Plaintiff filed
18
     this notice before the opposing party served either an answer or a motion for summary judgment.
19
     As such, Plaintiff has voluntarily dismissed this matter with prejudice pursuant to Federal Rule of
20
     Civil Procedure 41(a)(1)(A)(i).
21
              Based on the foregoing, IT IS HEREBY ORDERED that the Clerk of Court SHALL assign
22
     a district judge to this matter and thereafter CLOSE the case.
23

24   IT IS SO ORDERED.
25
     Dated:     September 8, 2021                               /s/ Sheila K. Oberto                  .
26                                                      UNITED STATES MAGISTRATE JUDGE
27

28
